Turner, J.
1. One liable to road duty under the alternative road law (Pol. Code, § 574) must either work the roads as required or pay the commutation tax. He can not escape liability as a defaulter in this public duty by proof that he relied on some person’s promise to pay the tax, any more than he could depend on the undertaking of any third person to work the road in his stead.
2. The contentions of the plaintiff in error not covered by the first headnote were not insisted upon before this court, and will not be considered.

Judgment affirmed.


All the Justices concur.